ORDER

PER CURIAM.
Defendant, Michael E. Taylor, appeals the judgment entered on his convictions for attempted forcible rape, § 566.030, RSMo Supp.1993, forcible sodomy, § 566.060, RSMo Supp.1993, two counts of armed criminal action, § 571.015, RSMo 1994, and burglary in the first degree, § 569.160, RSMo 1994. He also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. These appeals have been consolidated for review pursuant to Rule 29.15®. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed in accordance with Rules 30.25(b) and 84.16(b).